Title: To Benjamin Franklin from John Diot & Co., 25 April 1780
From: Diot, John, & Cie.
To: Franklin, Benjamin


sir
Morlaix the 25th. april 1780
A severe illness has put it out of my power to Send you before now the abstract of the Journal of the Black Prince, Which I hope your Excellency will Excuse me for.

Subjoined We have the honnour to forward it to you. Your Excellency has undoubtedly heard’ere now the unlucky fate of that privateer, which cou’d not Escape being taken by two English frigates, but by Stranding and She is intierely Rackt on the coast of Normandy.
We are Very thankfull to Your Excellency, for the speedy Judgment of the Phillip and wou’d Still be more So, if you wou’d do the like for the Schooner Peter and brig Friendship Notwithstanding there was no papers found on board said Vessells, which generally go with a Single Customhouse bill, which, without Wonder, might have been dispersed and lost on board the Privateer, in the hard Weather She bore afterwards.
We hope Your Excellency, will take the Case into Consideration, and by Sending Soon your Judgment of Condamnation, you’ll do Justice, and will enable the owners of the Black Prince to fit out an other privateer to take Revenge on the desperate Ennemies of the Congress.
We are most Respectfully Your Excellency’s Most obedient and Most Humble Servants
Jn Diot & Co
His Excellency Benjin. Franklin Minister for the United States of North america Passy 
Endorsed: April 25
Notation: Diot 1780
